Per Curiam:
The action of the court in restricting the number of witnesses whom the defendant should call to disprove the plaintiff’s cause of action was without justification. The defendant had a right to call as many persons who were witnesses to the accident as could testify to the main issue involved which was to be submitted to the jury. The judgment and order are, therefore, reversed, and a new trial ordered, with costs to appellant to abide event. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.